DETAILED ACTION
1.	This application is in condition for allowance except for the following formal matters: 
For claim 10, for the purpose of clarity, please change “an user input” in line 2 to “a user input” in the cited claim. 
For claim 16, for the purpose of clarity, please change “the hearing device” in line 3 to “a hearing device.” in the cited claim. 
For claim 25, for the purpose of clarity, please change “an user input” in line 2 to “a user input” in the cited claim. 
For claim 37, canceled. 
For claim 41, canceled. 
Conclusion
2.	Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).  A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA M MCKINNEY whose telephone number is (571)270-3321.  The examiner can normally be reached on 7AM-3PM EST M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571)272-7574.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an 


/ANGELICA M MCKINNEY/Primary Examiner, Art Unit 2653